ACCEPTED
                                                                                       03-13-00336-CV
                                                                                              4074401
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   2/9/2015 2:17:04 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                                 NO. 03-13-00336-CV

                                                                       FILED IN
                            IN THE COURT OF APPEALS             3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                     FOR THE
                                                                2/9/2015 2:17:04 PM
                            THIRD DISTRICT OF TEXAS               JEFFREY D. KYLE
                                    AT AUSTIN                           Clerk


                                   R.D. TIPS, INC.,
                                      Appellant,

                                           v.

                                  VIRGINIA JETT,
                                     Appellee


                      Appeal from the 98th Judicial District Court
                                Travis County, Texas
                       The Honorable Rhonda Hurley, Presiding



        MOTION TO INCREASE AMOUNT OF SUPERSEDEAS BOND



                                         Eric J. Taube
                                         State Bar No. 19679350
                                         erict@hts-law.com
                                         Congress Avenue, 18th Floor
                                         Austin, Texas 78701
                                         (512) 472-5997
                                         (512) 472-5248 (Fax)

                                         COUNSEL FOR APPELLEE
                                         VIRGINIA JETT




8101-2\00474067.000                                                          Page i
TO THE HONORABLE COURT OF APPEALS:

        Pursuant to Texas Rule of Appellate Procedure 24.4, Appellee Virginia Jett

(“Ms. Jett”) files this Motion to Increase Amount of Supersedeas Bond, and

respectfully shows the court as follows:

            1. On February 11, 2013, the 419th District Court of Travis County,

Texas, rendered judgment in favor of Ms. Jett and against Appellant R.D. Tips

(“Tips”) in the amount of $3,354,314.06 in actual damages; $85,000 in attorney’s

fees; $260 in court costs; and post-judgment interest at the rate of 5% (the

“Judgment”). In sum, as the record reflects, the “Supersedeas Bond Amount”

required was $3,611,552.76. See Clerk’s Record (“C.R.”), pp. 445-46.

            2. On May 15, 2013, Tips filed its notice of appeal. C.R., p. 462.

Subsequently, on October 7, 2013, Tips suspended the judgment in this cause of

action by posting a supersedeas bond in the amount of $3,788,745.47 (the “Bond”)

with the trial court clerk. Supp. C.R., pp. 3-7.

            3. Briefing before this Court was completed in November 2013, and the

case was calendared for decision without oral argument on December 23, 2013.

The Court’s docket does not reflect that the Court has taken any further action in

this matter since that date.




8101-2\00474067.000                                                         Page 1
            4. While the Bond was of sufficient amount when filed, it is no longer

sufficient, due to the continuing accumulation of interest.          It will become

insufficient to cover the amount of the Judgment as of the month of February 2015.

            5. Under Texas Rule of Appellate Procedure 24.4(b), this Court has

authority to review the trial court’s ruling concerning the sufficiency of the amount

of security, including based on conditions that change subsequent to the trial

court’s ruling.

            6. Here, conditions have changed due to the accumulation of interest,

and as such, the amount of the bond is now plainly insufficient. Given the further

time likely to elapse before this appeal is fully and finally concluded and she is

able to collect on her nearly two-year-old judgment, Ms. Jett requests that the

amount of the Bond be ordered to increase by an amount sufficient to cover at least

nine additional months of accumulated interest.

            7. Accordingly, Ms. Jett requests that this Court hear this motion “at the

earliest practicable time,” as per Texas Rule of Appellate Procedure 24.4(d), and

that the Court grant her the relief requested in the form of an increased bond

amount.

                               PRAYER FOR RELIEF
        For the reasons stated above, Appellee Virginia Jett respectfully requests

that Tips be ordered to post a bond sufficient to cover the Judgment, including the



8101-2\00474067.000                                                             Page 2
actual and anticipated accumulations of interest; and that, if Tips fails to do so, Ms.

Jett be permitted to pursue appropriate remedies to collect on her nearly two-year-

old Judgment. She also respectfully requests all other relief to which the Court

deems her justly entitled.




8101-2\00474067.000                                                             Page 3
                                     Respectfully submitted,

                                     HOHMANN, TAUBE & SUMMERS, L.L.P.


                                     By: /s/ Eric J. Taube
                                       Eric J. Taube
                                       State Bar No. 19679350
                                       erict@hts-law.com
                                       Congress Avenue, 18th Floor
                                       Austin, Texas 78701
                                       (512) 472-5997
                                       (512) 472-5248 (Fax)

                                     COUNSEL FOR APPELLEE
                                     VIRGINIA JETT




                      CERTIFICATE OF CONFERENCE

      Counsel for Ms. Jett conferred with opposing counsel concerning the matters
raised in this motion on February 5, 2015. The parties could not agree as to the
disposition of this matter; therefore, opposing counsel opposes the filing of this
motion.

                                            /s/ Eric J. Taube
                                        Eric J. Taube




8101-2\00474067.000                                                         Page 4
                        CERTIFICATE OF SERVICE

      The undersigned counsel certifies that this document was served via
telecopy on Appellant R.D. Tips, Inc.’s counsel in accordance with TEX. R. CIV. P.
21a on February 9, 2015.

        Jonathan D. Pauerstein
        ROSENTHAL PAUERSTEIN SANDOLOSKI AGATHER LLP
        755 East Mulberry, Suite 200
        San Antonio, Texas 78212
        (210) 354-4034 (Fax)

                                            /s/ Eric J. Taube
                                        Eric J. Taube




8101-2\00474067.000                                                         Page 5